Citation Nr: 1138371	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for an ulcer, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and June 2009 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee denied service connection for Crohn's disease and an ulcer, respectively.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claims.  The Veteran's service treatment records (STRs) show that he complained of having an upset stomach in August 1970; diarrhea, abdominal cramps, and feeling dizzy in March 1971; and stomach cramps in June 1971.  Buddy statements received in July 2008 show that the Veteran had numerous stomach problems while in service, including pain, cramps, diarrhea, and general discomfort.

Since the Veteran initially filed his claim for service connection for Crohn's disease in April 2007, he has continually reported that the onset of his stomach problems began in service and have continued since service, resulting in diagnoses of Crohn's disease and an ulcer.  The Veteran has also indicated that he sought private treatment as early as 1971 only a few months after discharge from service but that the private physicians are either deceased or retired and that the records are therefore unavailable.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of the onset of his symptoms in service and the resulting continuity of symptomatology.  Indeed, the Veteran's reports are further supported by his STRs showing three complaints of abdominal problems in service, the July 2008 buddy statements, and lay statements submitted by his wife and mother received in July 2008 that indicate that he was treated for stomach problems beginning in 1971.  

Additionally post-service treatment records show diagnoses of Crohn's disease and ulcers.  In light of the Veteran's competent and credible testimony regarding the onset of his symptoms in service and subsequent continuity of symptomatology, and as post-service records show Crohn's disease and ulcers, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his Crohn's disease and ulcers.  See 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In affording the Veteran a remand, the Board observes that his testimony indicates that he believes that his Crohn's disease may be secondary to his ulcers and that his Crohn's disease and ulcers are interconnected.  Therefore, in providing a medical opinion, the examiner should also opine as to whether the Veteran's Crohn's disease is secondary to his ulcers and/or whether ulcers are secondary to Crohn's disease.

Also, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Chattanooga, Tennessee.  Thus, pertinent ongoing treatment records, dated from January 2009, should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In addition, the Veteran testified that he receives private treatment from Dr. D.P. in Chattanooga, Dr. H. in Chattanooga, the University of Alabama at Birmingham, and emergency medical treatment at Park Ridge Hospital.  Pertinent ongoing treatment records from those private providers should also be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to service connection for Crohn's disease, to include as secondary to a service-connected disability, and entitlement to service connection for an ulcer, to include as secondary to a service-connected disability.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent abdominal treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA CBOC in Chattanooga, Tennessee since January 2009; from Dr. D.P. in Chattanooga since October 2008, Dr. H. in Chattanooga, the University of Alabama at Birmingham, and Park Ridge Hospital.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his Crohn's disease and ulcers.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's Crohn's disease and ulcers had their clinical onset in service or are otherwise related to active duty.  

If the examiner finds that the Veteran's ulcers had their clinical onset in service or are otherwise related to his active duty, the examiner should also opine as to whether the Veteran's Crohn's disease was caused or aggravated (permanently worsened beyond normal progression) by his ulcers.  [If the Veteran is found to have Crohn's disease that is aggravated by his ulcers, the examiner should quantify the approximate degree of aggravation.]  

Alternatively, if the examiner finds that the Veteran Crohn's disease had its clinical onset in service or is otherwise related to his active duty, the examiner should also opine as to whether the Veteran's ulcers were caused or aggravated (permanently worsened beyond normal progression) by his Crohn's disease.  [If the Veteran is found to have ulcers that are aggravated by his Crohn's disease, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues of entitlement to service connection for Crohn's disease and an ulcer, both on a direct basis and as secondary to a service-connected disability.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


